Exhibit 10.1
 
PARK CITY GROUP, INC.
 
BAYLAKE BANK
 
    TIN# 37-1454128
3160 PINEBROOK RD.
 
217 N FOURTH AVE
 
    Loan Number 503928
PARK CITY, UT 84098
 
P.O. BOX 9
 
    Date 08-01-2009
   
STURGEON BAY, Wl 54235-0009
 
    Maturity Date 08-01-2012
    Loan Amount $ 2.036.871.11
BORROWER'S NAME AND ADDRESS
"I" includes each borrower above,
jointly and severally.
 
LENDER'S NAME AND ADDRESS
"You" means the lender,
its successors and assigns.
 
    Renewal Of _____________
    LENDER/PORT DE/047/

 
For value received, I promise to pay to you, or your order, at your address
listed above the PRINCIPAL sum of TWO MILLION THIRTY SIX THOUSAND EIGHT HUNDRED
SEVENTY ONE AND 11/100 Dollars $ 2.036.871.11 
 
oSingle Advance: I will receive all of this principal sum on  __________. No
additional advances are contemplated under this note.
x Multiple Advance: The principal sum shown above is the maximum amount of
principal I can borrow under this note. On 08-01-2009 I will receive the amount
of $______________ and future principal advances are contemplated.
    Conditions: The conditions for future advances are CUSTOMER SHALL GIVE
LENDER WRITTEN OR VERBAL NOTICE NO LATER THAN 3:00 P.M. FOR SAME DAY CREDIT OF
ANY LOAN REQUESTED UNDER THIS AGREEMENT. SPECIFYING THE DATE AND AMOUNT OF THIS
LOAN. LENDER WILL MAKE THE LOAN AVAILABLE TO CUSTOMER BY CHECK.            
    o Open End Credit: You and I agree that I may borrow up to the maximum
amount of principal more than one time. This feature is subject to all other
conditions and expires on _____________.
    o Closed End Credit: You and I agree that I may borrow up to the maximum
only one time (and subject to all other conditions).
INTEREST: I agree to pay interest on the outstanding principal balance from
08-01-2009 at the rate of 4.250% per year until
08-01-2012                                                                                                   .
o Variable Rate: This rate may then change as stated below.
o Index Rate: The future rate will be  ______________________the following index
rate:_________
_________________________________________________________________________________
_________________________________________________________________________________
oNo Index: The future rate will not be subject to any internal or external
index. It will be entirely in your control.
o Frequency and Timing: The rate on this note may change as often
as_________________.
    A change in the interest rate will take effect _________________.
o Limitations: During the term of this loan, the applicable annual interest rate
will not be more than _____% or less than______________ % The rate may not
change more than ____% each ____.
    Effect of Variable Rate: A change in the interest rate will have the
following effect on the payments.
    o The amount of each scheduled payment will change.        o The amount of
the final payment will change.
    o _______________ ______________.
ACCRUAL METHOD: Interest will be calculated on a ACTUAL/360 basis.
 
 
-1-

--------------------------------------------------------------------------------

 
 
POST MATURITY RATE: I agree to pay interest on the unpaid balance of this note
owing after maturity, and until paid in full, as stated below:
 o on the same fixed or variable rate basis in effect before maturity (as
indicated above).
x at a rate equal to 2.00% HIGHER THAN THE DISCLOSED NOTE RATE COMPUTED ON THE
SAME BASIS AS THE INTEREST RATE BEFORE MATURITY .
x LATE CHARGE: If a payment is made more than ____  days after it is due, I
agree to pay a late charge of 5.000% OF THE LATE AMOUNT
x RETURNED CHECK CHARGE: I agree to pay a charge of $15.00 for each check
returned unsatisfied because of insufficient funds, no account, or insufficient
credit.
o ADDITIONAL CHARGES: In addition to interest, I agree to pay the following
charges which   □ are   □ are not   included in the principal amount
above:_____________
PAYMENTS: I agree to pay this note as follows:
MONTHLY PRINCIPAL AND INTEREST PAYMENTS IN THE AMOUNT OF $60,419.00 BEGINNING
SEPTEMBER 1, 2009. FINAL PAYMENT OF UNPAID PRINCIPAL AND INTEREST DUE AUGUST
1,2012.
PURPOSE: The purpose of this loan is COMMFRCIAI
ADDITIONAL TERMS: LENDER, DIRECTLY OR THROUGH A THIRD PARTY, MAY INSPECT AND/OR
VALUE ANY AND ALL PROPERTY PLEDGED AS COLLATERAL FOR THIS NOTE. BORROWER AGREES
TO PAY ON DEMAND ANY COSTS OF SUCH INSPECTION AND/OR VALUATION OR AT THE
DISCRETION OF LENDER, SUCH COSTS MAY BE ADDED TO THE UNPAID PRINCIPAL UNDER THIS
NOTE.
                                                                                                                          
 
SPOUSAL NOTICES - WISCONSIN RESIDENTS ONLY


 
□ Married Borrower. If checked, the obligation evidenced by this note and any
agreement securing this note is incurred in the interest of my marriage or
family.
X__________________________________ (Seal)      
X__________________________________ (Seal)


Non-Signing Spouse. The undersigned is married to the borrower signing this
note, actually knows of the credit extended under this note, and waives any
notice of this extension of credit.
X__________________________________ (Seal)      
X__________________________________ (Seal)
 

 
□ SECURITY: This note is separately secured by (describe separate document by
type and date):
 
{This section is for your internal use. Failure to list a separate security
document does not mean the agreement will not secure this note.)
 
Signature for Lender
 
/s/  David J. Englebert                                            (Seal)
DAVID J. ENGLEBERT, VP - COMMERCIAL LOANS
 
__________________________________ (Seal)
 
BY SIGNING UNDER SEAL, I AGREE TO THE TERMS ON PAGE 2). I have received a copy
on today's date PARK CITY GROUP, INC.
 
/s/ Randall K. Fields_________________ (Seal)
RANDALL K FIELDS, PRESIDENT
 
__________________________________ (Seal)
 
__________________________________ (Seal)
 
__________________________________ (Seal)
 

 
UNIVERSAL NOTE V02009.2
 ©1984, 1991 Bankers Systems, Inc., St. Cloud, MN Form UN-WI 3/8/2002
 
 
-2-

--------------------------------------------------------------------------------

 
 
DEFINITIONS: As used on page 1, "0" means the terms that apply to this loan.
"I," "me" or "my" means each Borrower who signs this note and each other person
or legal entity (including guarantors, endorsers, and sureties) who agrees to
pay this note (together referred to as "us"). "You" or "your" means the Lender
and its successors and assigns.
APPLICABLE LAW: The law of the state of Wisconsin will govern this note. Any
term of this note which is contrary to applicable law will not be effective,
unless the law permits you and me to agree to such a variation. If any provision
of this agreement cannot be enforced according to its terms, this fact will not
affect the enforceability of the remainder of this agreement. No modification of
this agreement may be made without your express written consent. Time is of the
essence in this agreement.
COMMISSIONS OR OTHER REMUNERATION: I understand and agree that any insurance
premiums paid to insurance companies as part of this note will involve money
retained by you or paid back to you as commissions or other remuneration.In
addition, I understand and agree that some other payments to third parties as
part of this note may also involve money retained by you or paid back to you as
commissions or other remuneration.
PAYMENTS: Each payment I make on this note will first reduce the amount I owe
you for charges which are neither interest nor principal. The remainder of each
payment will then reduce accrued unpaid interest, and then unpaid principal. If
you and I agree to a different application of payments, we will describe our
agreement on this note. I may prepay a part of, or the entire balance of this
loan without penalty, unless we specify to the contrary on this note. Any
partial prepayment will not excuse or reduce any later scheduled payment until
this note is paid in full (unless, when I make the prepayment, you and I agree
in writing to the contrary).
INTEREST: Interest accrues on the principal remaining unpaid from time to time,
until paid in full. If I receive the principal in more than one advance, each
advance will start to earn interest only when I receive the advance. The
interest rate in effect on this note at any given time will apply to the entire
principal advanced at that time. Notwithstanding anything to the contrary, I do
not agree to pay and you do not intend to charge any rate of interest that is
higher than the maximum rate of interest you could charge under applicable law
for the extension of credit that is agreed to here (either before or after
maturity). If any notice of interest accrual is sent and is in error, we
mutually agree to correct it, and if you actually collect more interest than
allowed by law and this agreement, you agree to refund it to me.
INDEX RATE: The index will serve only as a device for setting the rate on this
note. You do not guarantee by selecting this index, or the margin, that the rate
on this note will be the same rate you charge on any other loans or class of
loans to me or other borrowers.
 

 
 
 
-3-

--------------------------------------------------------------------------------

 
ACCRUAL METHOD: The amount of interest that I will pay on this loan will be
calculated using the interest rate and accrual method stated on page 1 of this
note. For the purpose of interest calculation, the accrual method will determine
the number of days in a "year." If no accrual method is stated, then you may use
any reasonable accrual method for calculating interest.
POST MATURITY RATE: For purposes of deciding when the "Post Maturity Rate"
(shown on page 1) applies, the term "maturity" means the date of the last
scheduled payment indicated on page 1 of this note or the date you accelerate
payment on the note, whichever is earlier.
SINGLE ADVANCE LOANS: If this is a single advance loan, you and I expect that
you will make only one advance of principal. However, you may add other amounts
to the principal if you make any payments described in the "PAYMENTS BY LENDER"
paragraph below.
MULTIPLE ADVANCE LOANS: If this is a multiple advance loan, you and I expect
that you will make more than one advance of principal. If this is closed end
credit, repaying a part of the principal will not entitle me to additional
credit.
PAYMENTS BY LENDER: If you are authorized to pay, on my behalf, charges I am
obligated to pay (such as property insurance premiums), then you may treat those
payments made by you as advances and add them to the unpaid principal under this
note, or you may demand immediate payment of the charges.
SET-OFF: I agree that you may set off any amount due and payable under this note
against any right I have to receive money from you. "Right to receive money from
you" means:
    (1) any deposit account balance I have with you;
    (2) any money owed to me on an item presented to you or in your possession
for collection or exchange; and
    (3) any repurchase agreement or other nondeposit obligation.
    "Any amount due and payable under this note" means the total amount of which
you are entitled to demand payment under the terms of this note at the time you
set off. This total includes any balance the due date for which you properly
accelerate under this note.
    If my right to receive money from you is also owned by someone who has not
agreed to pay this note, your right of set-off will apply to my interest in the
obligation and to any other amounts I could withdraw on my sole request or
endorsement. Your right of set-off does not apply to an account or other
obligation where my rights are only as a representative. It also does not apply
to any Individual Retirement Account or other tax-deferred retirement
account.    
    You will not be liable for the dishonor of any check when the dishonor
occurs because you set off this debt against any of my accounts. I agree to hold
you harmless from any such claims arising as a result of your exercise of your
right of set-off.
 
 
-4-

--------------------------------------------------------------------------------

 
REAL ESTATE OR RESIDENCE SECURITY: If this note is secured by realestate or a
residence that is personal property, the existence of a defaultand your remedies
for such a default will be determined by applicablelaw, by the terms of any
separate instrument creating the securityinterest and, to the extent not
prohibited by law and not contrary to theterms of the separate security
instrument, by the "Default" and
DEFAULT: I will be in default if any one or more of the following occur: (1) I
fail to make a payment within 30 days after "the date" due or in the amount due;
(2) I fail to keep the property insured, if required; (3) I fail to pay, or keep
any promise, on any debt or agreement I have with you; (4) any other creditor of
mine attempts to collect any debt I owe him through court proceedings; (5) I
die, am declared incompetent, make an assignment for the benefit of creditors,
or become insolvent (either because my liabilities exceed my assets or I am
unable to pay my debts as they become due); (6) I make any written statement or
provide any financial information that is untrue or inaccurate at the time it
was provided; (7) I do or fail to do something which causes you to believe that
you will have difficulty collecting the amount I owe you; (8) any collateral
securing this note is used in a manner or for a purpose which threatens
confiscation by a legal authority; (9) I change my name or assume an additional
name without first notifying you before making such a change; (10) I fail to
plant, cultivate and harvest crops in due season; (11) any loan proceeds are
used for a purpose that will contribute to excessive erosion of highly erodible
land or to the conversion of wetlands to produce an agricultural commodity, as
further explained in 7 C.F.R. Part 1940, Subpart G, Exhibit M.
REMEDIES: If I am in default on this note you have, but are not limited to, the
following remedies:
    (1) You may demand immediate payment of all I owe you under this note
(principal, accrued unpaid interest and other accrued charges).
    (2) You may set off this debt against any right I have to the payment of
money from you, subject to the terms of the "Set-Off" paragraph herein.
    (3)You may demand security, additional security, or additional parties to be
obligated to pay this note as a condition for not using any other remedy.
    (4) You may refuse to make advances to me or allow purchases on credit by
me.
    (5) You may use any remedy you have under state or federal law.
    By selecting any one or more of these remedies you do not give up your right
to later use any other remedy. By waiving your right to declare an event to be a
default, you do not waive your right to later consider the event as a default if
it continues or happens again.

  COLLECTION COSTS AND ATTORNEY'S FEES: I agree to pay all costs of collection,
replevin or any other or similar type of cost if I am in default. In addition,
if you hire an attorney to collect this note, I also agree to pay any fee you
incur with such  attorney plus court costs (except where prohibited by law). To
the extent permitted by the United States Bankruptcy Code, I also agree to pay
the reasonable attorney's fees and costs you incur to collect this debt as
awarded by any court exercising jurisdiction under the Bankruptcy Code.
WAIVER: I give up my rights to require you to do certain things. I will not
require you to:
(1) demand payment of amounts due (presentment);
(2) obtain official certification of nonpayment (protest); or
(3) give notice that amounts due have not been paid (notice of dishonor).
I waive any defenses I have based on suretyship or impairment of collateral.
OBLIGATIONS INDEPENDENT: I understand that I must pay this note even if someone
else has also agreed to pay it (by, for example, signing this form or a separate
guarantee or endorsement). You may sue me alone, or anyone else who is obligated
on this note, or any number of us together, to collect this note. You may do so
without any notice that it has not been paid (notice of dishonor). You may
without notice release any party to this agreement without releasing any other
party. If you give up any of your rights, with or without notice, it will not
affect my duty to pay this note. Any extension of new credit to any of us, or
renewal of this note by all or less than all of us will not release me from my
duty to pay it. (Of course, you are entitled to only one payment in full.) I
agree that you may at your option extend this note or the debt represented by
this note, or any portion of the note or debt, from time to time without limit
or notice and for any term without affecting my liability for payment of the
note. I will not assign my obligation under this agreement without your prior
written approval.


 
-5-

--------------------------------------------------------------------------------

 
 
FINANCIAL INFORMATION: I agree to provide you, upon request, any financial
statement or information you may deem necessary. I warrant that the financial
statements and information I provide to you are or will be accurate, correct and
complete.
NOTICE: Unless otherwise required by law, any notice to me shall be given by
delivering it or by mailing it by first class mail addressed to me at my last
known address. My current address is on page 1. I agree to inform you in writing
of any change in my address. I will give any notice to you by mailing it first
class to your address stated on page 1 of this agreement, or to any other
address that you have designated.

DATE OF TRANSACTION
PRINCIPAL ADVANCE
 
BORROWER'S
INITIALS (not required)
   
PRINCIPAL PAYMENTS
 
PRINCIPAL BALANCE
 
INTEREST RATE
 
INTEREST PAYMENTS
 
INTEREST
PAID THROUGH:
        $       $         $   %     $           $       $         $   %     $  
        $       $         $   %     $           $       $         $   %     $  
        $       $         $   %     $           $       $         $   %     $  
        $       $         $   %     $           $       $         $   %     $  
        $       $         $   %     $           $       $         $   %     $  
        $       $         $   %     $    
